United States Court of Appeals
                                                                                                Fifth Circuit
                                                                                              F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                             December 21, 2004
                                   FOR THE FIFTH CIRCUIT
                                                                                          Charles R. Fulbruge III
                                                                                                  Clerk
                                            No. 04-10510
                                          Summary Calendar



GLENDA KAY HUNTER,

                                                                                        Plaintiff-Appellant,

                                                  versus


JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                                                                       Defendant-
                                                           Appellee.

                        ------------------------------------------------------------
                            Appeal from the United States District Court
                                  for the Northern District of Texas
                                      USDC No. 4:03-CV-391-A
                        ------------------------------------------------------------

Before WIENER, BENAVIDES AND STEWART, Circuit Judges.

PER CURIAM:*

       Glenda Kay Hunter appeals from the district court’s judgment affirming the Commissioner

of Social Security’s denial of disability benefits. She argues that the Administrative Law Judge’s

(ALJ) decision was not supported by substantial evidence because the ALJ failed to give due

consideration to the retrospective opinions of her physicians, failed to consider the non-exertional

impairments she alleged, and failed to solicit the opinion of a medical expert regarding the date that

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
her medical impairments became disabling. After reviewing the briefs and the record, we conclude

that the ALJ applied the correct legal standard and that the decision was supported by substantial

evidence. See Harris v. Apfel, 209 F.3d 413, 417 (5th Cir. 2000); Griego v. Sullivan, 940 F.2d 942,

945 (5th Cir. 1991); Carrier v. Sullivan, 944 F.2d 243, 247 (5th Cir. 1991); Spellman v. Shalala, 1

F.3d 357, 361-64 (5th Cir. 1993).

       Hunter asserts that the ALJ erred by failing to include a portion of the medical records in the

administrative record. However, the absence of the medical records does not affect Hunter’s

substantial rights. See Anderson v. Sullivan, 887 F.2d 630, 634 (5th Cir. 1989).

       AFFIRMED.




                                                -2-